DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 and 120.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 3 May 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 11, 13-16, 18-20 of U.S. Patent No. 11,005,942 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-20 define an obvious variation of the invention claimed in U.S. Patent No. 11,005,942 B2.  Claims 1-20  of the instant application are anticipated by patent claims 1, 3-8, 10, 11, 13-16, 18-20 in that claims 1, 3-8, 10, 11, 13-16, 18-20 of the patent contain all the limitations of claims 1-20 of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 12-15, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. No. 2011/0211813 A1 (USPN 8,798,445 B2) to Marks.
As per claim 1, the Marks reference discloses a method comprising: receiving, by a processing system (see [0095], “personal computer, home energy management system, or some other device management system”) and from a user device (“device 100”), an information (“user’s location”) indicative of a location (“user’s location”) of a user (“user”), wherein the location (“user’s location”) of the user (“user”) is outside (see [0101], “estimated travel time from the device's current location to the "home" location”) of a premises (“home”) of the user (“user”); and causing, by the processing system (“personal computer, home energy management system, or some other device management system”) and in response to receiving the information (“user’s location”), an operation (see [0095], “operation”) of a first appliance (“appliances”) located within the premises (“home”) of the user (“user”).
As per claim 2, the Marks reference discloses causing the operation of the first appliance comprises lengthening a completion time of the operation (see [0101], “delay the start time of the event”) to coincide with a return time of the user to the premises (“delaying it by an appropriate amount to reflect the user's estimated time of return”).
As per claim 3, the Marks reference discloses causing the operation (“operation”) of the first appliance (“appliances”) comprises slowing down progression (see [0101], “delay the start time of the event”) through an operating phase of the operation (“delay the start time of the event”) of the first appliance (“air conditioning unit”).
As per claim 4, the Marks reference discloses causing the (“operation”) of the first appliance (“appliances”) comprises adding at least one additional operating phase (see [0101], “delay the start time of the event”) to the operation of the first appliance (“air conditioning unit”).
As per claim 5, the Marks reference discloses the at least one additional operating phase (“delay the start time of the event”) causes the first appliance (“air conditioning unit”) to consume at least one of energy (“the setting of the lower temperature and/or engagement of the air conditioning unit”), gas or water.
As per claim 6, the Marks reference discloses modifying, by the processing system (“personal computer, home energy management system, or some other device management system”) and in response to receiving the information (“user’s location”), a second operation of a second appliance (see [0095], “operation of appliances”).
As per claim 12, the Marks reference discloses a method comprising: receiving, by a processing system (see [0095], “personal computer, home energy management system, or some other device management system”) and from a user device (“device 100”), an information (“user’s location”) indicative of a location (“user’s location”) of a user (“user”), wherein the location (“user’s location”) of the user (“user”) is outside (see [0101], “estimated travel time from the device's current location to the "home" location”) of a premises (“home”) of the user (“user”); and causing, by the processing system (“personal computer, home energy management system, or some other device management system”) and in response to the estimated time of return of the user to the premises (see [0101], “delaying it by an appropriate amount to reflect the user's estimated time of return”), an operation (see [0095], “operation”) of a first appliance (“appliances”) located within the premises (“home”) of the user (“user”).
As per claim 13, the Marks reference discloses causing the operation of the first appliance (“operation of appliances”) comprises one of lengthening or shortening a completion time of the operation (see [0101], “delay the start time of the event”) to coincide with the estimated time of return of the user to the premises (“delaying it by an appropriate amount to reflect the user's estimated time of return”).
As per claim 14, the Marks reference discloses causing the operation of the first appliance (“operation of appliances”) comprises one of slowing down or speeding up a progression of an operating phase (see [0101], “delay the start time of the event”) of the operation of the first appliance (“operation of appliances”).
As per claim 15, the Marks reference discloses causing the operation of the first appliance (“operation of appliances”) comprises one of adding or removing at least one additional operating phase (see [0101], “delay the start time of the event”) to the operation of the first appliance (“operation of appliances”).
As per claim 18, the Marks reference discloses system comprising: a central controller comprising a processing system (see [0095], “personal computer, home energy management system, or some other device management system”) and computer readable storage (see [0050], “data store 284”), the processing system (“personal computer, home energy management system, or some other device management system”) configured to: receive, from a user device (“device 100”), an information (“user’s location”) indicative of a location (“user’s location”) of a user (“user”), wherein the location (“user’s location”) of the user (“user”) is outside (see [0101], “estimated travel time from the device's current location to the "home" location”) of a premises (“home”) of the user (“user”); and cause, in response to receiving the information (“user’s location”), an operation (see [0095], “operation”) of a first appliance (“appliances”) located within the premises (“home”) of the user (“user”).
As per claim 19, the Marks reference discloses the processing system (“personal computer, home energy management system, or some other device management system”) further configured to modify, by the processing system (“personal computer, home energy management system, or some other device management system”) and in response to receiving the information (“user’s location”), a second operation of a second appliance (see [0095], “operation of appliances”).

Claim(s) 1-3, 6, 12, 13, 16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. No. 2011/0125329 A1 (USPN 8,386,082 B2) to Oswald.
As per claim 1, the Oswald reference discloses a method comprising: receiving, by a processing system (see [0103], “wider system”) and from a user device (“mobile phone”), an information (“position and movement”) indicative of a location (“position and movement”) of a user (“householder”), wherein the location (“position and movement”) of the user (“householder”) is outside (“distance”) of a premises (“home”) of the user (“householder”); and causing, by the processing system (“wider system”) and in response to receiving the information (“position and movement”), an operation (“turned off completely”) of a first appliance (“heating system”) located within the premises (“home”) of the user (“householder”).
As per claim 2, the Oswald reference discloses causing the operation of the first appliance (see [0095], “high energy-consuming appliances”) comprises lengthening a completion time of the operation to coincide with a return time of the user to the premises (“to cook or defrost food in anticipation of the householder's arrival, to complete a washing machine cycle at a time when the householder is likely to be available to remove the washing”).
As per claim 3, the Oswald reference discloses causing the operation of the first appliance (see [0095], “high energy-consuming appliances”) comprises slowing down progression through an operating phase of the operation of the first appliance (“defer heating the house to its full temperature until just before the householder is expected”).
As per claim 6, the Oswald reference discloses modifying, by the processing system (“wider system”) and in response to receiving the information (“position and movement”), a second operation of a second appliance (see [0067], “each appliance is turned on and off in a predefined sequence”).
As per claim 12, the Oswald reference discloses a method comprising: receiving, by a processing system (see [0103], “wider system”) and from a user device (“mobile phone”), an information (“position and movement”) indicative of a location (“position and movement”) of a user (“householder”), wherein the location (“position and movement”) of the user (“householder”) is outside (“distance”) of a premises (“home”) of the user (“householder”); estimating, by the processing system (“wider system”) and in response to receiving the information (“position and movement”) indicative of the location (“position and movement”) of the user (“householder”), a time of return of the user to the premises (see [0139], “returns home at 17:30 in the evening”); and causing, by the processing system (“wider system”) and in response to the estimated time of return of the user to the premises (“returns home at 17:30 in the evening”), an operation of a first appliance (“heating system is turned on for the minimum time”) located within the premises of the user (“house at the desired temperature at 17:30”).
As per claim 13, the Oswald reference discloses causing the operation of the first appliance (“heating system is turned on for the minimum time”) comprises one of lengthening or shortening a completion time of the operation (“on a cold windy day this might be 1 hour and on a mild day it might be 30 minutes”) to coincide with the estimated time of return of the user to the premises (“returns home at 17:30 in the evening”).
As per claim 16, the Oswald reference discloses modifying, by the processing system (“wider system”) and in response to the estimated time of return of the user to the premises, a second operation of a second appliance premises (see [0095], “to cook or defrost food in anticipation of the householder's arrival, to complete a washing machine cycle at a time when the householder is likely to be available to remove the washing”).
As per claim 18, the Oswald reference discloses a system comprising: a central controller comprising a processing system (see [0103], “wider system”) and computer readable storage (see [0055], “storage (long and short term)”), the processing system (“wider system”) configured to: receive, from a user device (see [0103], “mobile phone”), an information (“position and movement”) indicative of a location (“position and movement”) of a user (“householder”), wherein the location (“position and movement”) of the user (“householder”) is outside (“distance”) of a premises (“home”) of the user (“householder”); and cause, in response to receiving the information (“position and movement”), an operation (“turned off completely”) of a first appliance (“heating system”) located within the premises (“home”) of the user (“householder”).
As per claim 19, the Oswald reference discloses the processing system (“wider system”) further configured to modify, by the processing system (“wider system”) and in response to receiving the information (“position and movement”), a second operation of a second appliance (see [0067], “each appliance is turned on and off in a predefined sequence”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to remote control of home appliances:
	USPN 11,368,328 B2 to Amano et al.
	USPN 10,616,713 B1 to Yu
	USPN 10,535,995 B2 to Kawata et al.
	USPN 10,203,665 B2 to Lyman et al.
	USPN 10,171,949 B2 to Moon et al.
	USPN 9,762,407 B2 to Matsuzaki et al.
	USPN 8,600,562 B2 to Oswald
	USPN 7,778,734 B2 to Oswald
JP Pub. No. 2015-133663A to HASHIMOTO
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        30 September 2022